Citation Nr: 1642362	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a recurrent gastrointestinal disorder to include peptic ulcer disease (PUD).  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a recurrent cervical spine disorder to include injury residuals and cervical strain. 

4.  Entitlement to service connection for a recurrent headache disorder to include migraine.  

5.  Entitlement to service connection for a recurrent right knee disorder to include injury residuals and strain.  

6.  Entitlement to service connection for a recurrent left knee disorder to include injury residuals and strain.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1997 to January 2002.  The Veteran served in Kosovo.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for PUD, PTSD, migraine, and tinnitus.  In January 2011, the RO granted service connection for TBI residuals; assigned a noncompensable evaluation for that disability; effectuated that award as of April 6, 2010; and denied service connection for cervical strain and bilateral knee strain.  In May 2011, the Veteran submitted notice of disagreements (NOD) with the denial of PUD, PTSD, cervical strain, migraine, bilateral knee strain, and tinnitus and the initial evaluation of his TBI residuals.  

In January 2013, the RO increased the initial evaluation for the Veteran's TBI residuals from noncompensable to 10 percent.  In January 2013, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for PUD, PTSD, cervical strain, migraine, and bilateral knee strain and the evaluation of the Veteran's TBI residuals.  In March 2013, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for PUD, PTSD, cervical strain, migraine, and bilateral knee strain.  

The Veteran did not submit a timely substantive appeal from the denial of either service connection for tinnitus or an initial evaluation in excess of 10 percent for his TBI residuals.  Therefore, the issues are not on appeal and will not be addressed below.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his May 2011 NOD, the Veteran advanced that "VA should have conceded shin splints and adjudicated a claim on that disability" and "I also have a hiatal hernia."  In his April 2013 Statement of Accredited Representative in Appeals Case, the accredited representative advanced that both service connection for tinnitus and a "higher evaluation for TBI residuals" were warranted.  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus; service connection for a right leg disorder to include shin splints, a left leg disorder to include shin splints, and a recurrent gastrointestinal disorder to include a hiatal hernia; and an increased evaluation for the Veteran's TBI residuals have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of service connection for an acquired psychiatric disorder, a cervical spine disorder, a recurrent headache disorder, a right knee disorder, and a left knee disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  
FINDING OF FACT

PUD was initially manifested during active service.  


CONCLUSION OF LAW

The criteria for service connection for PUD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for PUD.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection for a Recurrent Gastrointestinal Disorder

The Veteran asserts that service connection for PUD is warranted as he was initially diagnosed with the claimed disorder during active service and has experienced recurrent PUD until the present day.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's service treatment records reflect that he was diagnosed with PUD.  A September 2000 treatment record states that the Veteran complained of stomach burning and pain.  He was diagnosed with PUD.  

An October 2008 VA treatment record states that the Veteran had a history of "PUD-s/p EGD sclerosis in 2004."  The report of an August 2010 VA gastrointestinal examination states that the Veteran was diagnosed with "[history of] PUD, stable."  

The Veteran asserts that service connection for PUD is warranted as the claimed disorder was initially manifested during active service.  The Veteran was diagnosed with PUD during active service and at the most recent VA gastrointestinal examination.  Given such facts, the Board finds the evidence is in at least equipoise as to whether the Veteran's recurrent PUD originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PUD is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PUD is granted.  



REMAND

Acquired Psychiatric Disorder 

The Veteran asserts that service connection for PTSD is warranted as the claimed disorder was manifested as the result of his multiple in-service traumatic experiences which include having been in combat in Kosovo; sustaining a head trauma in a Humvee rollover accident in Kosovo; and is company commander at Fort Stewart, Georgia "sticking his weapon, a 9 mm, in our faces and saying 'boom, boom, you are dead.'"  

In his Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781), the Veteran advanced that he and a fellow serviceman were assaulted by a Captain L-, their company commander at Fort Stewart, Georgia, between March 2001 and June 2001.  He stated that: "[h]e and I both fell asleep;" "[w]e were awakened by our company commander sticking his weapon, a 9 mm, in our faces and saying 'boom, boom, you are dead;'" and "[w]e both filed a report against him because of it."  Documentation of the Veteran's official complaint against Captain L-, is not of record.  

Additionally, clinical documentation dated after November 2012 is not of record.  VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of an August 2010 VA psychiatric examination states that the Veteran "was sexually abused as a child at age 11 or 12 by an older student;" sustained "his first head injury was in Kosovo (2005) when he was in the Humvee that went over a 30 ft embankment after falling asleep at the wheel;" and was injured again in 2006 while "a passenger on a small bus hit by a 7 ton truck" while he was "employed as a contractor in Iraq."  He clarified that he "was thrown through the window" and sustained injuries which "included broken ribs, a bruised right lung, an injured rotator cuff and a cut across his forehead."  The Veteran was diagnosed with chronic PTSD and a not otherwise specified depressive disorder.  The examiner commented that the diagnosed disorders "may be [the result of the] cumulative effect of the two incidents or that symptoms are a result of childhood sexual and physical abuse but [the] exact cause of PTSD cannot be determined without resort to mere speculation."  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the Court has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The opinions expressed in the August 2010 VA psychiatric examination clearly reflect the examiner's own limitations.  Therefore, the Board finds that further VA psychiatric examination is necessary in order to adequately resolve the issues raised by the instant appeal.  

Recurrent Headache Disorder, Cervical Spine Disorder, 
Right Knee Disorder, and Left Knee Disorder

The Veteran contends that he sustained recurrent cervical spine injury residuals and recurrent migraine in the in-service Humvee accident in Kosovo.  He asserts that he sustained right knee and left knee disabilities as the result of jumping off of military vehicles.  

An undated written statement from a fellow serviceman conveys that he had witnessed the Veteran's in-service Humvee accident.  He stated that "[the Veteran] and his crew were evacuated to TMC (Troop Medical Center) on Camp Montieth (Army installation in Kosovo)" and "[s]everal days after the event, [the Veteran] and crew returned to duty."  Clinical documentation of the cited in-service treatment has not been incorporated into the record.  

The Veteran's complete service treatment documentation, including the cited treatment at the Camp Montieth, Kosovo, military medical facility, is not of record.  When a veteran identifies clinical treatment associated with specific military facilities, the VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder, recurrent cervical spine disorder, recurrent headache disorder, recurrent right knee disorder, and recurrent left knee disorder since November 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of (1) Fort Stewart, Georgia, for the official report of the Veteran's 2001 complaint against Captain L- and (2) the Camp Montieth, Kosovo, military medical facility for the relevant time period for any entries pertaining to the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  
3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2012.  

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of his acquired psychiatric disability and its relationship, if any, to active service.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's in-service stressful experiences including his report combat experiences in Kosovo; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Readjudicated the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


